Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/20 has been entered.
This office action is in response to correspondence filed 11/20/20 regarding application 16/192,327, in which claim 8 was amended. In a previous after-final response 11/11/20, Applicant had amended claims 1, 13, and 19. Claims 1-20 are pending and have been considered.


Response to Arguments
Amended independent claims 1, 13, and 19 overcome the 35 U.S.C. 103 rejections of claims 1-20 based on Riahi, Agarwal, Albadawi, and Taylor, and so they are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 


The closest prior art to independent claims 1, 13, and 19 is Riahi et al. (2014/0270108). Riahi discloses a computer-implemented method, comprising:, determining an emotional state of the call participant (the automated agent builds a customer profile... including customer's emotions, [0012]); receiving environmental information of an environment associated with the call participant (customer's current location, [0132]); determining a receptiveness level of the call participant based upon the emotional state and the environmental information (for example, determining the customer is impatient, i.e. not receptive to the current message model [0108]); and determining a message to the call participant based upon the receptiveness level and one or more machine learning models (based on learning the customer is impatient, speeding up the IVR dialog or using abbreviated scripts, [0108], the artificial intelligence engine conditioned to learn knowledge, Abstract).
Agarwal (2008/0310604) discloses determining if a call participant of a call between the call participant and a voice response system is a human or a machine; responsive to determining that the call participant is a human (determine whether the caller is a human or machine, [0011], responsive to determining the caller is a human, answering the call, [0356]).
Albadawi (2018/0232563) discloses environmental information includes background sound received from a microphone, and determining receptiveness based on the environmental information including the background sound received from the microphone (computing S/N ratio based on background noise, which determines a proximity of the user to the microphone, [0276], which is used to determine the user's current context, which determines receptivity of the user to receiving input, [0032], [0128]).
Jain et al. (2008/0310398) discloses elevating or lowering the priority with which call center responders answer incoming calls based on background sounds such as sirens, gunshot sounds etc. As noted in the advisory action 11/19/20, the call center responders, who are a call participant, are 

Dependent claims 2-12, 14-18, and 20 are allowable because they further limit allowable parent claims 1, 13, and 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 



/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                02/01/21